Case: 3:21-cv-50067 Document #: 1 Filed: 12/01/20 Page 1 of 12 PageID #:1


                                                       REC/1E     D
                                                              IVENG
                                                            /2020
                                                              12
                                                                      . BRUTO    N
                                                            THOMA.SDG
                                                                    IS T R IC T COURT
                                                         CLERK, U.S



                                                      1:20-CV-7094
Case: 3:21-cv-50067 Document #: 1 Filed: 12/01/20 Page 2 of 12 PageID #:2
Case: 3:21-cv-50067 Document #: 1 Filed: 12/01/20 Page 3 of 12 PageID #:3
Case: 3:21-cv-50067 Document #: 1 Filed: 12/01/20 Page 4 of 12 PageID #:4
Case: 3:21-cv-50067 Document #: 1 Filed: 12/01/20 Page 5 of 12 PageID #:5
Case: 3:21-cv-50067 Document #: 1 Filed: 12/01/20 Page 6 of 12 PageID #:6
Case: 3:21-cv-50067 Document #: 1 Filed: 12/01/20 Page 7 of 12 PageID #:7
Case: 3:21-cv-50067 Document #: 1 Filed: 12/01/20 Page 8 of 12 PageID #:8
Case: 3:21-cv-50067 Document #: 1 Filed: 12/01/20 Page 9 of 12 PageID #:9
Case: 3:21-cv-50067 Document #: 1 Filed: 12/01/20 Page 10 of 12 PageID #:10
Case: 3:21-cv-50067 Document #: 1 Filed: 12/01/20 Page 11 of 12 PageID #:11
Case: 3:21-cv-50067 Document #: 1 Filed: 12/01/20 Page 12 of 12 PageID #:12
